Title: From George Washington to Alexander White, 9 November 1795
From: Washington, George
To: White, Alexander


          
            Dear Sir
            Philada 9th Novr 1795.
          
          Your two Letters of the 31 ulto have been recd—one by the post—the other by Mr Hadfield: and expecting that this will find you in the federal City, I shall, being much engaged at this time, refer you to my official letters to the board—as well on the proposed application for a Loan to the Legislature of Maryland—as on the case of Mr Hadfield—a private letter of mine of the 4 inst., followed my official one on the first of these subjects: both of which you will see.
          If the movements in Maryland are conducted with intelligence, the probable issue of the measure with the legislature of that State may be ascertained before any direct application or commitment is hazarded: & as a Loan is of the utmost importance, two strings may be better than one. The first, in the manner suggested, before the meeting of Congress—if it succeeds, the other may be reserv’d as a dernier resort. if it will not bear to be touched—then there is no other alternative than an application to Congress—a suspension of the plan—or a forced (and most certainly a depreciated) sale; which tho’ slower in its operation, will as effectually work the destruction of it. of the three, there can be no hesitation in preferring the first of these alternatives. With esteem & regard, I am &c.
          
            Go. W.
          
        